ORDER AND JUDGMENT *
PER CURIAM.
This matter comes on for consideration of the status report and the “Unopposed Motion to Apply Appellate Ruling” filed by Defendants/Appellees Marine Coal Sales Company, International Coal Group, LLC and Hunter Ridge Coal Company. Upon consideration thereof, the abatement of this appeal as to these defendants/appel-lees is lifted and the motion is granted. The bankruptcy court has lifted the automatic stay to allow these parties to seek to have this court’s February 9, 2016 decision made applicable to them. It is ordered that the February 9, 2016 Order and Judgment affirming the district court judgment applies to Defendants/Appellees Marine Coal Sales Company, International Coal Group, LLC and Hunter Ridge Coal Company. See Reece v. AES Corporation, No. 14-7010, 638 Fed.Appx. 755, 2016 WL 521247 (10th Cir. Feb. 9, 2016).
The mandate with respect to these parties shall issue forthwith.

 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel. It may be cited, however, for its persuasive value consistent with Fed. R.App. P. 32.1 and 10th Cir. R. 32.1.